Name: Commission Regulation (EEC) No 2605/88 of 19 August 1988 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 231 /32 Official Journal of the European Communities 20 . 8 . 88 COMMISSION REGULATION (EEC) No 2605/88 of 19 August 1988 temporarily suspending the advance fixing of export refunds for certain milk products applicable could lead to speculative advance fixing of the refund ; whereas it is necessary to suspend temporarily the advance fixing of refunds for the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 109/88 (2) ; Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1344/86 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for certain milk products is charac ­ terized by uncertainty ; whereas the current refunds Article 1 The advance fixing of export refunds for products within subheading 0405 00 10 of the combined nomenclature is hereby suspended during the period 20 to 24 August 1988 . Article 2 This Regulation shall enter into force on 20 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 110, 29 . 4. 1988 , p. 27 . 0 OJ No L 155, 3 . 7 . 1968 , p. 1 . b) OJ No L 119, 8 . 5 . 1986, p. 36 .